Citation Nr: 1449324	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-04 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for sleep apnea (claimed as fatigue and poor sleep).

2. Entitlement to service connection for hypertensive heart disease with left ventricular hypertrophy and mild mitral valve regurgitation (claimed as chest pain with cholesterol).

3. Entitlement to service connection for morbid obesity to include as secondary to the service-connected diabetes mellitus.

4. Entitlement to service connection for erectile dysfunction.

5. Entitlement to service connection for hypertension to include as secondary to the service-connected diabetes mellitus.

6. Entitlement to service connection for residuals of tropical sprue, dysentery, and giardia.

7. Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION


The Veteran served on active duty from October 1964 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2010 and a Statement of the Case was issued in March 2012.  While a Form 9 Appeal is not associated with file, the Agency of Original Jurisdiction (AOJ) is deemed to have waived any deficiencies regarding the substantive appeal as the AOJ in October 2012 issued a Form 8 Certification of Appeal for all the issues currently on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (by treating the matter as if it were part of the timely filed Substantive Appeal, VA waived any objections it might have had to the timeliness of filing).

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran's January 2013 service connection claim for ischemic heart disease is part of VBMS.  VA treatment records from 2009 to 2012 are part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issue of service connection for ischemic heart disease was raised in January 2013 but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On the Form 646 (Statement of Accredited Representative in Appealed Case), dated in October 2012, the Veteran's representative, the Colorado Division of Veterans Affairs, stated that further testimony regarding the issues on appeal "will be provided at the time of the Veteran's personal hearing before the Board of Veteran's [sic] Appeals."  Thus the Veteran's representative asserted that the Veteran was requesting a Board hearing, however the record shows that he has not been afforded a Board hearing nor did he withdraw his hearing request.  

The Veteran is entitled to a Board hearing.  See 38 U.S.C.A. § 7107; 
38 C.F.R. §§ 20.700(a) and (e); 20.704.  On remand the Veteran should clarify the type of Board hearing he desires and afterwards should be scheduled for the hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule either a Travel Board or video hearing as requested. 
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



